DETAILED ACTION

The applicant amended claim 1 in the amendment received on 11-18-2020.

The claims 1-20 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

A.  Applicant's argument with respect to claims 1-20, are based on newly amended matter and are addressed in the rejection below.  

B. In response to applicant's argument that “to facilitate management of the hybrid cloud environment” is not taught, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
a management interface module, which when executed by the one or more processors facilitates user-selection by the consumer of services including service models and deployment models for the plurality of cloud platforms.  Hayton teaches a management interface module, which when executed by the one or more processors facilitates user-selection by the consumer of services including service models and deployment models for the plurality of cloud platforms, (i.e., section 0010 teaches selection of saas, paas, or iaas clearly these are three service models and are being selected by the user based on the broadest reasonable interpretation of the claimed language all that is required is that a user selects a service model which is an extremely broad term; and section 0305 teaches cloud platform may be private cloud or public cloud this section expounds on the previous section 0010 where it is talking about user selection of saas, paas or iaas and is further teaching that these can be accessed through private or public clouds based on the broadly claimed language a user is therefore selecting the service and deployment model as stated above).  Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Thus Hayton in view of Ho in 

D.  Applicant's argument with respect to claims 1-20, has misconstrued the examiner's position regarding a cloud broker module operably coupled to the management interface module, which when executed by the one or more processors provisions and automates lifecycle use of the selected services, the cloud broker module including a cloud connector enabling interaction of the management interface module with an external cloud of the plurality of cloud platforms.  Hiebert a cloud broker module operably coupled to the management interface module, which when executed by the one or more processors provisions and automates lifecycle use of the selected services, the cloud broker module including a cloud connector enabling interaction of the management interface module with an external cloud of the plurality of cloud platforms.  , (i.e., section 0047 teaches a cloud broker managing an automated life cycle; for clarity this section is referring to figure 3 which clearly shows how there are modules that are coupled to a management interface and one of the workloads is clearly lifecycle management.  Furthermore, applicant cannot argument against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 15considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the 

Claims 1-3, 7-10, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hayton et al. (US 20110277027 A1) in view of Ho et al. (US 20140040473 A1) in view of Hiebert et al. (US 20150355925 A1) in view of Kampas et al. (US 20120124211 A1) and further in view of Gujral et al. (US20120254433 A1).

With respect to claim 1, Hayton teaches a management interface module, which when executed by the one or more processors facilitates user-selection by the consumer of services including service models and deployment models for the plurality of cloud platforms, (i.e., section 0010 teaches selection of saas, paas, or iaas and section 0305 teaches cloud platform may be private cloud or public cloud). Hayton discloses the claimed subject matter as discussed above except a resource broker module operably coupled to the cloud broker module, which when executed by the one or more processors manages a resource inventory of an internal cloud of the plurality of cloud platforms.  However, Ho teaches a resource broker module operably coupled to the cloud broker module, which when executed by the one or more processors manages a resource inventory of an internal cloud of the plurality of cloud platforms, (i.e., section 0013; 0014; 0015 and abstract teaches a resource broker and section 0026 a cloud broker module operably coupled to the management interface module, which when executed by the one or more processors provisions and automates lifecycle use of the selected services, the cloud broker module including a cloud connector enabling interaction of the management interface module with an external cloud of the plurality of cloud platforms.  However, Hiebert a cloud broker module operably coupled to the management interface module, which when executed by the one or more processors provisions and automates lifecycle use of the selected services, the cloud broker module including a cloud connector enabling interaction of the management interface module with an external cloud of the plurality of cloud platforms.  , (i.e., section 0047 teaches a cloud broker managing an automated life cycle) in order to implement an adaptive request handler(abstract).  Therefore, based on Hayton in view of Ho and further in view of Hiebert, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of wherein the services include instantiation and configuration of underlying cloud infrastructure of at least one of the plurality of cloud platforms.  However, Kampas teaches wherein the services include instantiation and configuration of underlying cloud infrastructure of at least one of the plurality of cloud platforms, (i.e., section 0032 teaches new cloud and reconfigure cloud) in order to integrate multi-vector cloud computing operations. Therefore, based on Hayton in view of Ho in view of Hiebert and further in view of Kampas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kampas to the system of Hayton, Ho and Hiebert in order to integrate multi-vector cloud computing operations. Hayton, Ho, Hiebert and Kampas discloses the claimed subject matter as discussed above except wherein the internal cloud is within the service provider boundary; and wherein the external cloud crosses the service provider boundary.  However, Gujral teaches wherein the internal cloud is within the service provider boundary; and wherein the external cloud crosses the service provider boundary, (i.e., section 0007 teaches internal and external boundaries) in order to satisfy this with finite resources there are times when resources could have to be acquired from an external cloud with potentially different security capabilities and 

With respect to claim 2, Hayton, Ho and Hiebert disclose the claimed subject matter as discussed above except wherein the service models include a plurality of infrastructure as a service, platform as a service, and software as a service.  However, Kampas teaches wherein the service models include a plurality of infrastructure as a service, platform as a service, and software as a service, (i.e., section 0030 teaches infrastructure, platform and software as a service) in order to integrate multi-vector cloud computing operations. Therefore, based on Hayton in view of Ho in view of Hiebert and further in view of Kampas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kampas to the system of Hayton, Ho and Hiebert in order to integrate multi-vector cloud computing operations.  

 wherein the deployment models include private clouds and public clouds.   However, Kampas teaches wherein the deployment models include private clouds and public clouds, (i.e., section 0030 teaches private and public clouds) in order to integrate multi-vector cloud computing operations. Therefore, based on Hayton in view of Ho in view of Hiebert and further in view of Kampas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kampas to the system of Hayton, Ho and Hiebert in order to integrate multi-vector cloud computing operations.  

With respect to claim 7, Hiebert further teaches wherein the automating lifecycle use includes deploying workloads, providing optimal workload management, and cloud bursting, (i.e., section 0047 teaches a cloud broker managing an automated life cycle; section 0031 teaches cloud bursting; section 0046 teaches billing; section 0073 teaches workload deploying and balancing and workload management).  Therefore, the limitations of claim 7 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 8, Ho teaches wherein the resource broker module further provides management functionalities within service-provider boundaries, (i.e., section 0013; 0014; 0015 and abstract teaches a resource broker). Therefore, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 9, Hayton, Ho and Hiebert disclose the claimed subject matter as discussed above except wherein the hybrid cloud environment includes a virtual private cloud operably within the service-provider boundary and coupled to the management interface through the cloud connector.  However, Kampas teaches wherein the hybrid cloud environment includes a virtual private cloud operably within the service-provider boundary and coupled to the management interface through the cloud connector, (i.e., section 0030 teaches private and public clouds) in order to integrate multi-vector cloud computing operations. Therefore, based on Hayton in view of Ho in view of Hiebert and further in view of Kampas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kampas to the system of Hayton, Ho and Hiebert in order to integrate multi-vector cloud computing operations.  

With respect to claim 10, Hayton, Ho and Hiebert disclose the claimed subject matter as discussed above except wherein the hybrid cloud environment includes a plurality of internal clouds and a plurality of external clouds. However, Kampas teaches wherein the hybrid cloud environment includes a plurality of internal clouds and a plurality of external clouds, (i.e., section 0030 teaches private and public clouds) in order to integrate multi-vector cloud computing operations. Therefore, based on Hayton in view of Ho in view of Hiebert and further in view of Kampas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kampas to the system of Hayton, Ho and Hiebert in order to integrate multi-vector cloud computing operations.  

With respect to claim 16, Hayton, Ho and Hiebert disclose the claimed subject matter as discussed above except wherein the user-selection of services is selected from the internal cloud, the external cloud, and a virtual private cloud.  Kampas teaches wherein the user-selection of services is selected from the internal cloud, the external cloud, and a virtual private cloud, (i.e., section 0030 teaches private and public clouds) in order to integrate multi-vector cloud computing operations. Therefore, based on Hayton in view of Ho in view of Hiebert and further in view of Kampas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kampas to the system of Hayton, Ho and Hiebert in order to integrate multi-vector cloud computing operations.  

With respect to claim 19, Hayton, Ho and Hiebert disclose the claimed subject matter as discussed above except wherein the internal cloud comprises a plurality of different internal clouds, wherein each one of the plurality of different internal clouds is interoperable with a different cloud platform of the plurality of cloud platforms.  Kampas further teaches wherein the internal cloud comprises a plurality of different internal clouds, wherein each one of the plurality of different internal clouds is interoperable with a different cloud platform of the plurality of cloud platforms, (i.e., section 0030 teaches private and public clouds) in order to integrate multi-vector cloud computing operations. Therefore, based on Hayton in view of Ho in view of Hiebert and further in view of Kampas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kampas to the system of Hayton, Ho and Hiebert in order to integrate multi-vector cloud computing operations.  

Claims 4-6, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayton et al. (US 20110277027 A1) in view of  Ho et al. (US 20140040473 A1) in view of Hiebert et al. (US 20150355925 A1) in view of Kampas et al. (US 20120124211 A1) in view of Gujral et al. (US20120254433 A1) and further in view of Barros (US 20120158821 A1).

With respect to claim 4, Hayton, Ho and Hiebert disclose the claimed subject matter as discussed above except wherein the services include instantiating a new cloud within the hybrid cloud environment, reconfiguring an existing cloud of the plurality of cloud platforms.  However, teaches Kampas teaches wherein the services include instantiating a new cloud within the hybrid cloud environment, reconfiguring an existing cloud of the plurality of cloud platforms, (i.e., section 0032 teaches new cloud and reconfigure cloud) in order to integrate multi-vector cloud computing operations. Therefore, based on Hayton in view of Ho in view of Hiebert and further in view of Kampas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kampas to the system of Hayton, Ho and Hiebert in order to integrate multi-vector cloud computing operations.  Hayton. Ho, Hiebert, Kampas and Gujral discloses the claimed subject matter as discussed above except teaches establishing a hybrid cloud including two or more of the plurality of cloud platforms. However, Barros teaches establishing a hybrid cloud including two or more of the plurality of cloud platforms, (i.e., section 0207 teaches hybrid cloud with two or more cloud providers; section 0208 teaches could services and other clouds ) in order to provide a software deliver framework that provides a common integration platform for the provisioning and delivery of services (abstract).  

With respect to claim 5, Kampas further teaches wherein the instantiating and the reconfiguring include creating a seed cloud, an undercloud, and an overcloud, (i.e., section 0032). Therefore, the limitations of claim 5 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 6, Hayton, Ho and Hiebert discloses the claimed subject matter as discussed above except wherein the reconfiguring the existing cloud includes upgrading cloud facilities. Kampas further teaches wherein the reconfiguring the existing cloud includes upgrading cloud facilities, (i.e., section 0053 teaches adding resources or upgrading facilities), in order to integrate multi-vector cloud computing operations. Therefore, based on Hayton in view of Ho in view of Hiebert and further in view of Kampas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 

With respect to claim 17, Ho teaches wherein the seed cloud comprises a bootable image that is deployed in a virtual machine instance, (i.e., section 0016 teaches bootable image).

With respect to claim 18, Ho further teaches the undercloud comprises a single-node installation running on a single server to deploy, (i.e., section 0016 teaches one machine).  Hayton, Ho and Hiebert disclose the claimed subject matter as discussed above except test, manage, and update the overcloud.  However, Kampas teaches test, manage, and update the overcloud, (i.e., section 0034; 0049 teaches test, update and manage) in order to integrate multi-vector cloud computing operations. Therefore, based on Hayton in view of Ho in view of Hiebert and further in view of Kampas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kampas to the system of Hayton, Ho and Hiebert in order to integrate multi-vector cloud computing operations.  

Claims 11, 12-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kampas et al. (US 20120124211 A1) in view of Barros (US 20120158821 A1) in view of Hiebert et al. (US 20150355925 A1).

With respect to claim 11, Kampas teaches facilitating, by a management interface of a hybrid cloud management system running on a computer system user selection of services by a consumer of the hybrid cloud environment, wherein the services include instantiating and configuring underlying cloud infrastructure of at least one of the plurality of cloud platforms, instantiating a new cloud within they hybrid could environment, reconfiguring an existing cloud of the plurality of cloud platforms,, (i.e., section 0032 teaches new cloud and reconfigure cloud).  Kampas discloses the claimed subject matter as discussed above except teaches establishing a hybrid cloud including two or more of the plurality of cloud platforms. However, Barros teaches establishing a hybrid cloud including two or more of the plurality of cloud platforms, (i.e., section 0207 teaches hybrid cloud) in order to provide a software deliver framework that provides a common integration platform for the provisioning and delivery of services (abstract).  Therefore, based Kampas in view of Barros, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Barros to the system of Kampas in order to provide a software deliver framework that provides a common integration platform for the provisioning and delivery of services. Kampas and Barros discloses the claimed subject matter as discussed above except provisioning and automating, by a cloud broker of the hybrid cloud management system, lifecycle use of selected services and enabling interaction of the management interface with an external cloud of the plurality of cloud platforms via a cloud connector associated with the cloud broker. However, Hiebert teaches provisioning and automating, by a cloud broker of the hybrid cloud management system, lifecycle use of selected services and enabling interaction of the management interface with an external cloud of the plurality of cloud platforms via a cloud connector associated with the cloud broker, (i.e., section 0047 teaches a cloud broker managing an automated life cycle; fig. 5 and section 0059-0060 teaches cloud broker or ARH and cloud manager including a connector) in order to implement an adaptive request handler(abstract).  Therefore, based on Kampas in view of Barros in view of Hiebert, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Hiebert to the system of Kampas and Barros in order to implement an adaptive request handler. 

With respect to claim 12, Kampas and Barros discloses the claimed subject matter as discussed above except wherein the automating lifecycle use includes billing, deploying workloads, providing optimal workload management, quoting prices for services, and cloud bursting.  However, Hiebert teaches wherein the automating lifecycle use includes billing, deploying workloads, providing optimal workload management, quoting prices for services, and cloud bursting, (i.e., section 0047 teaches a cloud broker managing an automated life cycle; section 0031 teaches cloud bursting; section 0046 teaches billing; section 0073 teaches workload deploying and balancing and workload management) in order to implement an adaptive request handler(abstract).  Therefore, based on Kampas in view of Barros in view of Hiebert, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Hiebert to the system of Kampas and Barros in order to implement an adaptive request handler.

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 11 above, and the claim is rejected on that basis.

With respect to claim 14, Kampas teaches wherein the hybrid cloud environment includes a plurality of internal clouds within a service-provider boundary and coupled to the management interface through a resource broker of the hybrid cloud management system, (i.e., section 0030 teaches private and public clouds)  

With respect to claim 15, Kampas teaches wherein the hybrid cloud environment includes a plurality of external clouds coupled to the management interface through the cloud connector, (i.e., section 0030 teaches private and public clouds)

With respect to claim 20, Kampas teaches the user selection of services is from an internal cloud, the external cloud, and a virtual private cloud, (i.e., section 0030 teaches private and public clouds).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL MESA
Examiner
Art Unit 2447

/J.M/Examiner, Art Unit 2447        

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447